EXHIBIT 10.3


GUARANTEE AGREEMENT
GUARANTEE AGREEMENT (this “Guarantee”), dated as of December 30, 2019, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of ARES CAPITAL
CORPORATION, a Maryland corporation (“Ares”), as administrative agent and
collateral agent for the lenders (in such capacity, together with its successors
and assigns in such capacity, the “Administrative Agent”) acting pursuant to
this Guarantee for the benefit of the Secured Parties.
W I T N E S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among EVOLENT HEALTH, INC., a
Delaware corporation (“Parent”), EVOLENT HEALTH LLC, a Delaware limited
liability company (the “Borrower”), its Subsidiaries signatory thereto as
guarantors or hereafter designated as Guarantors pursuant to Section 8.11 of the
Credit Agreement, the lenders from time to time party thereto (each a “Lender”
and, collectively, the “Lenders”) and the Administrative Agent for the Lenders,
the Lenders have severally agreed to make Loans and other financial
accommodations to the Borrower upon the terms and subject to the conditions set
forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies and each
Guarantor is either the direct parent or a Subsidiary of the Borrower;
WHEREAS, the proceeds of the Loans and other financial accommodations under the
Credit Agreement will be used as permitted thereunder;
WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefits from the making of the Loans and other financial accommodations under
the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
and continue making their respective Loans and other financial accommodations to
the Borrower under the Credit Agreement that the Guarantors shall have executed
and delivered this Guarantee to the Administrative Agent for the benefit of the
Secured Parties;
NOW, THEREFORE, in consideration of these premises and to induce the Lenders to
make and continue making their respective Loans and other financial
accommodations to the Borrower under the Credit Agreement, each Guarantor hereby
agrees with the Administrative Agent, for the benefit of the Secured Parties, as
follows:
SECTION 1. DEFINITIONS
1.1.    Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement and used herein shall have the
meanings given to them in the Credit Agreement or the Security Agreement, as
applicable.







--------------------------------------------------------------------------------





1.2.    Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guarantee
shall refer to this Guarantee as a whole and not to any particular provision of
this Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.
(a)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.     GUARANTEE
2.1.    Guarantee. (a) Each of the Guarantors hereby, jointly with the other
Guarantors and severally, absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent for the benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration, mandatory prepayment or otherwise) of the Guaranteed Obligations.
For purposes hereof, “Guaranteed Obligations” means the unpaid “Obligations” (as
defined under the Credit Agreement), including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity thereof and interest accruing at the then applicable rate provided in
the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, the
Security Agreement or any other Credit Document, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable and
documented fees and disbursements of counsel to the Administrative Agent or to
the other Secured Parties that are required to be paid by the Borrower pursuant
to the terms of any of the foregoing agreements).
(a)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including,
without limitation, those federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
2.2).
(b)    Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of any
Secured Party hereunder.
(c)    This Guarantee shall remain in full force and effect until the
Termination Date (as defined in the Security Agreement) occurs, notwithstanding
that from time to time during the term of the Credit Agreement no Guaranteed
Obligations may be outstanding.
(d)    No payment made by the Borrower, any of the Guarantors or any other
Person or received or collected by any Secured Party from the Borrower, any of
the Guarantors or any other


2





--------------------------------------------------------------------------------





Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Guaranteed Obligations or any payment received or collected
from such Guarantor in respect of the Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the maximum liability of such Guarantor
hereunder until the Termination Date occurs.
2.2.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.
2.3.    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
any Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by any Secured Party for the
payment of the Guaranteed Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
the Termination Date occurs. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held by such Guarantor for the benefit of Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, as the Administrative Agent may
determine in accordance with Section 5.02(j) of the Credit Agreement.
2.4.    Modification of the Guaranteed Obligations. Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Guaranteed Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Guaranteed
Obligations continued, and the Guaranteed Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Secured Party, and the
Credit Agreement and the other Credit Documents, and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by any Secured Party for the payment of the Guaranteed Obligations may
be sold,


3





--------------------------------------------------------------------------------





exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for this Guarantee or any property
subject thereto.
2.5.    Guarantee Absolute and Unconditional. Each Guarantor waives to the
fullest extent permitted by applicable law any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by any Secured Party upon this Guarantee or acceptance of
the guarantee contained in this Section 2. The Guaranteed Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Guarantor, to the fullest extent permitted by applicable law,
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the Guarantors with respect to
the Guaranteed Obligations. Each Guarantor waives, to the fullest extent
permitted by law, any right such Guarantor may now have or hereafter acquire to
revoke, rescind, terminate or limit (except as expressly provided herein) this
Guarantee or any of its obligations hereunder. Each Guarantor understands and
agrees, to the fullest extent permitted by applicable law, that this Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Credit Document, any of the Guaranteed Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower with respect to any Guaranteed
Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof, “demand” shall
include the commencement and continuance of any legal proceedings.
2.6.    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by any Secured Party upon the insolvency,


4





--------------------------------------------------------------------------------





bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
2.7.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the location specified pursuant to the Credit Agreement.
SECTION 3.     REPRESENTATIONS AND WARRANTIES
Each Guarantor hereby represents and warrants to each Secured Party that:
3.1.    Representations in Credit Agreement. In the case of each Guarantor, all
representations and warranties set forth in Article VII of the Credit Agreement
which relate to or are contemplated to be made by such Guarantor are hereby
incorporated herein by reference, are true and correct as of the date on which
such representations and warranties are made or deemed made pursuant to the
Credit Agreement, and each Secured Party shall be entitled to rely on each of
them as if they were fully set forth herein.
3.2.    Other Representations. (I) Each Guarantor has knowledge of each other
Credit Party’s financial condition and affairs and it has adequate means to
obtain from each Credit Party, on an ongoing basis, information relating thereto
and to such Credit Party’s ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guarantee is in effect. Each Guarantor
acknowledges and agrees that the Secured Parties shall have no obligation to
investigate the financial condition or affairs of any Credit Party for the
benefit of such Guarantor nor to advise such Guarantor of any fact respecting,
or any change in, the financial condition or affairs of any other Credit Party
that might become known to any Secured Party at any time, whether or not such
Secured Party knows or believes or has reason to know or believe that any such
fact or change is unknown to such Guarantor, or might (or does) materially
increase the risk of such Guarantor as guarantor, or might (or would) affect the
willingness of such Guarantor to continue as a guarantor of the Guaranteed
Obligations.
(a)    It is in the best interests of each Guarantor to execute this Guarantee
inasmuch as such Guarantor will derive substantial direct and indirect benefits
from the Loans, other Credit Extensions and other financial accommodations made
to the Borrower by the Secured Parties pursuant to the Credit Documents, and
each Guarantor agrees that the Secured Parties are relying on this
representation in agreeing to make Loans, other Credit Extensions and other
financial accommodations to the Borrower.
SECTION 4.     COVENANTS.
Each Guarantor covenants and agrees with the Secured Parties that, from and
after the date of this Guarantee until the Termination Date:


5





--------------------------------------------------------------------------------





4.1.    Covenants in Credit Agreement. Each Guarantor hereby agrees and
covenants to (a) do each of the things set forth in the Credit Agreement that a
Credit Party agrees and covenants to do and/or, in the case of each Guarantor
that is a Subsidiary, that a Credit Party agrees and covenants to cause its
Subsidiaries and/or any Guarantor to do, and (b) not do each of the things set
forth in the Credit Agreement that a Credit Party agrees and covenants not to do
and/or, in the case of each Guarantor that is a Subsidiary, that a Credit Party
agrees and covenants to cause its Subsidiaries and/or any Guarantor not to do,
in each case, fully as though such Guarantor was a party thereto, and such
agreements and covenants are incorporated herein by this reference, mutatis
mutandis.
SECTION 5.     MISCELLANEOUS
5.1.    Amendments in Writing. None of the terms or provisions of this Guarantee
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 12.01 of the Credit Agreement.
5.2.    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 12.02 of the Credit Agreement.
5.3.    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section Section 5),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
5.4.    Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided, that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Guarantee without the prior written consent of
the Administrative Agent.
5.5.    Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Secured Party at any time and from time to time after the
occurrence and during the continuance of an Event of Default, upon any amount
becoming due and payable by such Guarantor hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Guarantor, or any part thereof


6





--------------------------------------------------------------------------------





in such amounts as Administrative Agent or such Secured Party may elect, against
and on account of the obligations and liabilities of such Guarantor to
Administrative Agent or such Secured Party, whether arising hereunder, under the
Credit Agreement, or any other Credit Document to which such Guarantor is a
party, as Administrative Agent or such Secured Party may elect, whether or not
any Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured, in each case, for
application in the order of priority set forth in the Credit Agreement. Each
Secured Party, or Administrative Agent on their behalf, shall notify such
Guarantor promptly of any such set-off and the application made by such Secured
Party of the proceeds thereof; provided, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Secured Party under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Secured Party may have, and are subject to any applicable limitations set forth
in the Credit Agreement.
5.6.    Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
telecopy, PDF and/or other electronic form), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart to this Guarantee by facsimile transmission or by
electronic mail in pdf format shall be as effective as delivery of a manually
executed counterpart hereof.
5.7.    Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
5.8.    Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
5.9.    Integration. This Guarantee and the other Credit Documents represent the
entire agreement of the Guarantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any party hereto relative to the subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Credit Documents.
5.10.    Survival. All representations and warranties made by the Guarantors in
this Guarantee and in the certificates or other instruments delivered in
connection with or pursuant to this Guarantee shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Guarantee and the making of the Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated.


7





--------------------------------------------------------------------------------





5.11.    GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
5.12.    Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    agrees that it will not commence any action, litigation or proceeding of
any kind or description, whether in law or equity, whether in contract or in
tort or otherwise, against the Administrative Agent, any Lender, or any
Affiliate of the foregoing in any way relating to this Guarantee or any other
Credit Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.12 any special, exemplary, punitive or consequential damages.
5.13.    Acknowledgements. Each party hereto hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee and the other Credit Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guarantee or any of the
other Credit Documents, and the relationship between the Guarantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and


8





--------------------------------------------------------------------------------





(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
5.14.    Termination. This Guarantee is a continuing guarantee and shall remain
in full force and effect until the Termination Date.
5.15.    Additional Guarantors. Each Subsidiary of any Credit Party that is
required to become a party to this Guarantee pursuant to Section 8.11 of the
Credit Agreement and is not a signatory hereto shall become a Guarantor for all
purposes of this Guarantee upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.
5.16.    Releases of Guarantees. (I) Notwithstanding anything to the contrary
contained herein or in any other Credit Document, the Administrative Agent is
hereby irrevocably authorized and directed by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 12.01 of the Credit Agreement) to take any action requested
by any Guarantor having the effect of releasing any of its obligations hereunder
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Credit Document or that has been consented to in accordance
with Section 12.01 of the Credit Agreement, or (ii) under the circumstances
described in paragraph (b) below.
(a)    On the Termination Date, this Guarantee and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Guarantor under this Guarantee shall automatically terminate, all
without delivery of any instrument or performance of any act by any party or
Person.
(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any guarantee obligations pursuant to this Section 5.16. In each case as
specified in this Section 5.16, the Administrative Agent will (and each Lender
irrevocably authorizes the Administrative Agent to), at the Credit Parties’
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item
guarantee obligation, in each case in accordance with the terms of the Credit
Documents and this Section 5.16.
5.17.    WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH BENEFICIARY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
5.18.    Marshaling. Neither the Administrative Agent nor any other Secured
Party shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Guaranteed Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the rights and remedies of the Secured Parties hereunder and of the
Secured Parties in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all


9





--------------------------------------------------------------------------------





other rights and remedies, however existing or arising. To the extent that it
lawfully may, each Guarantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of the Administrative Agent’s rights and remedies under this
Guarantee or under any other instrument creating or evidencing any of the
Guaranteed Obligations or under which any of the Guaranteed Obligations is
outstanding or by which any of the Guaranteed Obligations is secured or payment
thereof is otherwise assured, and, to the extent that it lawfully may, each
Guarantor hereby irrevocably waives the benefits of all such laws.
[Signature Page Follows.]
5.19.    


10





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
EVOLENT HEALTH, INC.,
a Delaware corporation
By: /s/ Jonathan Weinberg
Name: Jonathan Weinberg
Title: Secretary
EH HOLDING COMPANY, INC.,
a Delaware corporation
By: /s/ Jonathan Weinberg
Name: Jonathan Weinberg
Title: Secretary
EVOLENT CARE PARTNERS HOLDING COMPANY, INC.,
a Delaware corporation
By: /s/ Jonathan Weinberg
Name: Jonathan Weinberg
Title: Secretary
NCIS HOLDINGS, INC.,
a Delaware corporation
By: /s/ Jonathan Weinberg
Name: Jonathan Weinberg
Title: Secretary




[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------





NCH MANAGEMENT SYSTEMS, INC.,
a California corporation
By: /s/ Jonathan Weinberg
Name: Jonathan Weinberg
Title: Secretary
EVOLENT CARE PARTNERS OF TEXAS, INC.,
a Texas corporation
By: /s/ Jonathan Weinberg
Name: Jonathan Weinberg
Title: Secretary






[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------





ACCEPTED:
ARES CAPITAL CORPORATION,
a Maryland corporation
By: /s/ Scott Lem
Name: Scott Lem
Title: Authorized Signatory






[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------






Annex I
to
Guarantee Agreement
ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of
________________, 20__, made by ______________________________, a ______________
corporation (the “Additional Guarantor”), in favor of ARES CAPITAL CORPORATION,
a Maryland corporation (“Ares”), as administrative agent and collateral agent
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”), acting pursuant to this Assumption Agreement for
the benefit of the Secured Parties (as defined in the Credit Agreement referred
to below). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Credit Agreement.
W I T N E S E T H :
WHEREAS, Evolent Health, Inc., a Delaware corporation (“Parent”), Evolent Health
LLC, a Delaware limited liability company (“Borrower”), its Subsidiaries
signatory thereto as Guarantors or thereafter designated as Guarantors pursuant
to Section 8.11 of the Credit Agreement, the lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”), and Ares, as
Administrative Agent for the Lenders, have entered into that certain Credit
Agreement, dated as of December 30, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, in connection with the Credit Agreement, Parent and certain
Subsidiaries of the Borrower have entered into the Guarantee Agreement, dated as
of December 30, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Guarantee Agreement”) in favor of
the Administrative Agent, for the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 5.15 of the
Guarantee Agreement, hereby becomes a party to the Guarantee Agreement as a
Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby (a) jointly with the other Guarantors and severally, absolutely,
unconditionally and irrevocably guarantees, as primary obligor and note merely
as surety, to the Administrative Agent, for the benefit of the Secured Parties
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration, mandatory prepayment or otherwise) of the
Guaranteed







--------------------------------------------------------------------------------





Obligations, and (b) expressly assumes all obligations and liabilities of a
Guarantor thereunder. The Additional Guarantor hereby represents and warrants
that, with respect to the Additional Guarantor, each of the representations and
warranties contained in Section 3 of the Guarantee Agreement is true and correct
in all material respects on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
2.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CONFLICTS OF LAW PROVISIONS.
3.    No Novation or Release. Nothing in this Assumption Agreement shall be
construed to release any other Guarantor at any time party to the Guarantee
Agreement from its obligations and liabilities thereunder or otherwise affect
any of such other Guarantor’s obligations or liabilities under any Credit
Document.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GUARANTOR],
a ______________________



By:     
    Name:     
    Title:     
 


Annex I - 2



